DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2022 has been entered.
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed with an RCE on 09/23/2022. Claims 1-4, 6-12 and 14 are amended. Claims 1-20 are currently pending.
The objection to the instant spec. has been maintained since applicant did not submit a substitute spec. correcting the objection; see below.
The objection of claims 1-4, 6, 8-11, 14 and 18-20 has been withdrawn due to applicant’s amendment.
The objection of claims 1 and 11 has been maintained, since claims 1 and 11 contain footnotes; see below.
The rejection of claims 1-20 under 35 U.S.C. 112(a) has been withdrawn due to applicant’s amendment.
The rejection of claims 1 and 3-20 under 35 U.S.C. 112(b) has been withdrawn due to applicant’s amendment.
The rejection of claim 2 under 35 U.S.C. 112(b) is maintained.
Response to Arguments
Applicant’s arguments, see Remarks, filed 09/23/2022, with respect to the rejection(s) of claim(s) 1-2 under 35 U.S.C. 103 as being unpatentable over Christoudias in view of Wakefield; claims 3-5 under 35 U.S.C. 103 as being unpatentable over Christoudias in view of Wakefield and Steinman; claims 6-8 under 35 U.S.C. 103 as being unpatentable over Christoudias in view of Wakefield and Solomon; claims 11-12 and 14-16 under 35 U.S.C. 103 as being unpatentable over Christoudias in view of Wakefield and Steinman; claim 13 under 35 U.S.C. 103 as being unpatentable over Christoudias in view of Wakefield, Steinman and McBride; and claims 17-20 under 35 U.S.C. 103 as being unpatentable over Christoudias in view of Wakefield, Steinman and Gaillard, have been fully considered and are persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of George in view of Christoudias as discussed below.
Applicant’s arguments have been fully considered but are not persuasive.
	Applicant argues the spring blade of Christoudias does not actively twist in and out of the XY plane in use, and rather is always outside of the plane and remains out of the plane in operation (Remarks, pgs. 1-2).
	In response to applicant’s argument, it is respectfully submitted the claim is an apparatus claim, therefore claim limitations reciting the device in use do not hold patentable weight. With respect to claim 11, the claim recites “said first blade has a cutting edge at an angle offset to a direction in which said first and said second blade are movable towards and away from each other”. The claim language recites an offset angle, and does not recite the blade actively twisting in and out of a plane. Therefore, Christoudias teaches the claim limitations as discussed below, since the blade of Christoudias is twisted and therefore resides in multiple planes as the device is opened or closed.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mechanism and structure allowing and causing rotation of the blades must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	Claim 2 describes a longest linear extent of the sharp blade designed to be twisted in and out of the XY plane. Claim 3 describes the sharp blade permanently turned relative to the XY plane. Claim 11 describes a first blade having a cutting edge at an offset angle relative to the direction in which the first and second blade move. The claims recite a cutting edge of a plane in an offset/different plane relative to the plane of movement, but the instant spec. and the drawings do not describe or depict how the angle offset/turning/twisting occurs. Figure 2 appears to show a peg/post on connection pieces 52, but this structure is not described in the instant spec. and one of ordinary skill would not understand how the blades are rotated out of the plane of movement based on the instant spec. of the present application. The parent application describes a base comprising holes for receiving threaded ends of a blade and jaw, however, these structures appear to be distinct relative to the connector 50/connection pieces 52 for a first and second blade, as described in the present application. Further, since separate drawings have been filed in the present application, the drawings do not refer to the same structures in the parent application, therefore the drawings in the parent application cannot be relied upon for providing support for the structure of the connection pieces 52, since they are depicted as different structures relative to the parent application.
	It is suggested to file replacement drawings incorporating the figures of the parent application and appropriate subject matter, or provide drawings depicting the rotation mechanism for the first and second blade.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 98 and 99 (see figs. 4-5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: para. [019] of the instant spec. refers to the device having two blades at a “proximal end”, which is inconsistent with the claims reciting the joint at a proximal end of the dull and sharp blade (see at least claim 1, see also para. [027] describing the dull blade abutting an extreme distal end of a finger).  See also claim interpretation below.
Appropriate correction is required.
The disclosure is objected to because of the following informalities: para. [025] of the instant spec. describes blade 20 fixed to movement handle 20, which is improper. It is suggested for the phrase to recite blade 20 fixed to the movement of handle 30.  
Appropriate correction is required.
Claim Objections
Claims 1, 9, 11-12, 15, 17 and 20 are objected to because of the following informalities:  
Claims 1 and 11 contain footnotes, which is improper; it is suggested to remove the footnotes from the claims and incorporate the footnotes into the Remarks section.
In claim 1, lines 10-11, the phrase “a proximal end of each of said dull blade and said sharp blade” should read “the proximal end of the dull blade and a proximal end of the sharp blade” or similar language, since the proximal end of the dull blade has been previously introduced.
Claim 9 recites “said dull blade is held at a proximal end of a toenail or fingernail”. Para. [027] of the instant spec. describes the dull blade abutting the extreme distal end of the finger, which is opposite of the claim language. It is suggested to amend the claim to recite the dull blade held at a distal end of a toenail or fingernail.
In claim 11, line 13, the phrase “said first and said second blade” should read “said first blade and said second blade”.
In claim 12, the phrase “rotates” in line 2 should read “rotate”.
In claim 12, line 5, there appears to be an erroneous “said” term.
In claim 15, the phrase “said concave side” should read “said concave side opening” or similar language to refer to the opening previously introduced.
In claim 17, the phrase “said concave side” should read “said concave side opening” or similar language.
In claim 20, the phrase “attached to a side or central section” should read “attached to a side or the central section” to refer to the central section previously introduced.
Appropriate correction is required.
Claim Interpretation
It is noted the instant spec. uses inconsistent terminology when referring to the proximal and distal end of the device (see para. [019] referring to two blades on a proximal end of the device, para. [027] describing fig. 6 depicting the dull blade abutting the extreme distal end of the finger), such that “proximal” and “distal” have both been used to refer to the same portion of the device. For examination purposes, examiner is interpreting the term “proximal” to refer to the end closest to the user, and “distal” to refer to the end furthest from the user, which appears to be consistent with at least claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, the claim recites “said longest linear extent of said sharp blade”. There is insufficient antecedent basis for this limitation in the claim, since a longest linear extent of the sharp blade has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to a longest linear extent of the sharp blade.
	Further, the claim recites “said curvilinear extent of said sharp blade”. There is insufficient antecedent basis for this limitation in the claim, since a curvilinear extent of the sharp blade has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to a curvilinear extent of the sharp blade.
	Regarding claim 3, the claim recites “a cutting edge”. It is unclear whether the phrase is referring to the cutting edge of the sharp blade previously introduced, or introducing a new, separate cutting edge of the sharp blade. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the cutting edge previously introduced.
	Regarding claim 12, the claim recites “wherein a first joint is placed to rotates said first blade and said second blade in a first plane; and wherein a second is placed to rotate said first blade relative to said said first and said second blade in a different plane than that of said first joint at an angle”.
	It is unclear whether “a first joint” is referring to the pivot joint previously introduced, or introducing a new, separate joint. Further, it is unclear what the phrase “a second” is referring to, since “a second” is not describing any structure. Therefore, the scope of the claim is indefinite. It appears applicant is attempting to claim the peg/post of connection pieces 52 as depicted in fig. 2. However, the instant spec. does not describe these connectors, or the connectors as joints (see at least para. [03] describing the pivot joint).
	Further, the phrase recites “wherein a first joint is placed… wherein a second is placed”. Since the phrase includes a “wherein” clause, it is unclear whether the first joint and second (presumably joint) are positively or functionally recited. Further, it is unclear what the phrase “is placed” encompasses, since the claims are directed to an apparatus and not a method claim. 
	Further, the phrase recites “wherein a second is placed to rotate said first blade… relative to said… first and second blade in a different plane than that of said first joint at an angle towards and away from each said first blade and said second blade”. The first blade cannot rotate relative to itself or form an angle towards and away from itself. Therefore it is unclear what the scope of the phrase encompasses, since the first blade cannot rotate relative to itself, or be rotated into a different plane relative to itself.
	For examination purposes, the claim is interpreted to refer to a first and second blade capable of rotation relative to a joint of a device. It is suggested to amend the claim to positively recite the first and second pegs/posts configured to rotate the first and second blades (see also drawing objection above).
	Claims 4-5 and 14 is indefinite due to its dependency on indefinite base claims 3 and 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over George (US 2008/0004650 A1) in view of Christoudias (US 6176866 B1) (previously of record).
	Regarding claim 11, George discloses (abstract; paras. [0036]-[0059]; figs. 1-16) a scraping device (surgical scissors include cutting edges and therefore capable of scraping, abstract), comprising: 
	a first blade (16, para. [0036]) and a second blade (18 and restraining member 46, paras. [0036]-[0037]; fig. 1) each including a distal end and a proximal end (fig. 1), the entirety of each of said first blade and said second blade from the proximal ends thereof to the distal ends thereof movable towards and away from each other (cutting action pivots distal tips towards each other, para. [0040]) by way of a pivot joint (24, para. [0036]) at the proximal ends thereof (fig. 1);
	wherein:
	said second blade has a curvilinear spine (edges opposite cutting edges may be concave-curved, see also annotated fig. 8c depicting location of the spine, para. [0046]) defining a concave side opening towards said first blade (annotated fig. 8c), said curvilinear spine including two spaced-apart side flanges extending from two longest edges of said spine at a 90-degree angle with respect to said spine (annotated fig. 8c), said curvilinear spine curving from the distal end thereof to the proximal end thereof (edges opposite cutting edges may be concave-curved, which one of ordinary skill would’ve understood to include spine as depicted in annotated fig. 8c and be concave-curved along its length, para. [0046]).
	However, George fails to disclose said first blade has a cutting edge at an angle offset to a direction in which said first and said second blade are movable towards and away from each other.
	Christoudias teaches (col. 3 line 44-col. 4 line 57; figs. 1a-1c), in the same field of endeavor, scissors including a first blade (41, col. 3 lines 44-55; figs. 1a-1c) and a second blade (42), the first blade having a cutting edge (48) at an angle offset to a direction in which the first and the second blade are movable towards and away from each other (rotated blade as depicted in figs. 1a-1c, which would include offset angle since the blade is rotated out of the plane of the blades movable towards and away from each other, abstract, col. 1 line 59-col. 2 line 27), for the purpose of the cutting edge being continuously maintained in rotation around the fixed axis of the non-cutting edge of the rigid blade, to continuously engage the opposing blade at the cutting point and provide a variable angle (abstract, col. 1 line 59-col. 2 line 27).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify George’s first blade to have an angle offset to a direction in which the first and second blade are movable towards and away from each other, in order to continuously maintain the first blade in rotation around the axis of the second blade, to continuously engage the second blade at the cutting point and provide a variable angle, as taught by Christoudias (abstract, col. 1 line 59-col. 2 line 27).

    PNG
    media_image1.png
    668
    849
    media_image1.png
    Greyscale

Annotated Figure 8(c) of George
	Regarding claim 15, George (as modified) teaches the device of claim 11. George further discloses wherein said concave side of said second blade is adapted to hold a ventral side of a toe or finger (note the following limitation is functional- since surgical scissors 10 are used for cutting and excising patient tissue or sutures, one of ordinary skill would’ve understood opening formed between blade 18 and restraining member 46 to be capable of holding a ventral side of a toe or finger, paras. [0002] and [0009]; fig. 1 of George).
	Regarding claim 16, George (as modified) teaches the device of claim 15. George (as modified) further teaches wherein said angle offset of said first blade is adapted to be scraped across a dorsal side of said toe or said finger while said second blade holds said ventral side of said toe or said finger (note the following limitation is functional- since surgical scissors 10 are used for cutting and excising patient tissue or sutures, and sharp edge 48 of Christoudias performs a cutting operation, one of ordinary skill would’ve understood blade 16 to be capable of scraping across a dorsal side of the toe or the finger while blade 18 and restraining member 46 hold the ventral side of the toe or the finger, paras. [0002] and [0009]; fig. 1 of George; figs. 1a-1c of Christoudias).
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over George in view of Christoudias as applied to claim 11 above, and further in view of Hoang (US 2014/0041195 A1) (previously of record).
	Regarding claim 12, George (as modified) teaches the device of claim 11. 
	However, George (as modified) fails to teach wherein a first joint is placed to rotates said first blade and said second blade in a first plane; and wherein a second is placed to rotate said first blade relative to said said first and said second blade in a different plane than that of said first joint at an angle towards and away from each said first blade and said second blade between 25 and 35 degrees.
	Hoang teaches (paras. [0062]-[0076]; figs. 1-8), in the same field of endeavor, a hand tool which may be a fingernail or toe nail clipper (paras. [0021] and [0062]) comprising a first blade (upper tool member 1230) and a second blade (lower tool member 1240, para. [0069]), the first blade coupled to a first joint (upper heim joint 1100, paras. [0066]-[0067] and [0071]), the second blade coupled to a second joint (lower heim joint 1110, paras. [0066] and [0068]), the first and second blade capable of rotating relative to the first and second joint (rotates relative to ball swivels in upper and lower heim joints, paras. [0067]-[0068] and [0076], see also 112(b) rejection above), for the purpose of varying the angle of attack, allowing the tool to be manipulated into difficult-to-reach areas without obstructing the surgeon’s field of view (para. [0025]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify George’s (as modified) first and second blades to be capable of angularly rotating, in order to further vary the angle of attack, allowing the tool to be manipulated into difficult-to-reach areas without obstructing field of view, depending on the desired procedure, based upon the teachings of Hoang (para. [0025]).
	George (as modified) still fails to explicitly teach the first and the second blade capable of rotating towards and away from each other between 25 and 35 degrees.
	Note Hoang teaches the angle of attack less than or equal to about 180 degrees (para. [0076]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of George (as modified) from less than or equal to 180 degrees to between 25 and 35 degrees as applicant appears to have placed no criticality on the claimed range (see para. [05] reciting several angles) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over George in view of Christoudias as applied to claim 11 above, and further in view of McBride (US 2009/0308211 A1) (previously of record).
	Regarding claim 13, George (as modified) teaches the device of claim 11.
	However, George (as modified) fails to teach wherein said angle is 30 degrees.
	McBride teaches (paras. [0016]-[0022]; figs. 1-7), in the same field of endeavor, a hand tool including a first (upper tool member 26 including cutting portion 101, para. [0042]; figs. 1 and 8) and a second blade (lower tool member 28 including cutting portion 121, para. [0045]; figs. 1 and 8), the first blade has a cutting edge at an angle offset to a direction in which the first and second blade are movable towards and away from each other (cutting portion 101 pivotable into secondary plane in figs. 4-5, which one of ordinary skill would’ve understood to be at an angle offset from a direction of movement of upper and lower tool member as depicted in figs. 6-7), wherein the angle is 30 degrees (rotational angle may be 30 degrees, para. [0022]), for the purpose of providing the user with a selected tool operation angle, allowing for a variable angle of attack and with substantial leverage allowing ease of tool use by aged, arthritic and otherwise handicapped people whether they are left or right handed (para. [0022]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify George’s (as modified) device to include an angular offset of 30 degrees, in order to provide the user with a selected tool operation angle, allowing for a variable angle of attack and with substantial leverage allowing ease of tool use by aged, arthritic and otherwise handicapped people whether they are left or right handed, as taught by McBride (para. [0022]).
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over George in view of Christoudias and Hoang as applied to claim 12 above, and further in view of Steinman (US 3680210) (previously of record).
	Regarding claim 14, George (as modified) teaches the device of claim 12.
	However, George (as modified) fails to teach wherein the shape of said first blade is a planar semi-ellipse.
	Steinman teaches (col. 2 line 52-col. 3 line 10; figs. 1-3), in the same field of endeavor, nail clippers including a first and second blade (24 and 26, respectively), wherein the shape of the first blade is a planar semi-ellipse (blade portions include semi-elliptical portion coming together to form elliptical cavity via concave upper and lower surfaces, which one of ordinary skill would’ve understood to lie within a plane and therefore be planar, col. 2 lines 52-62; figs. 1-3), for the purpose of simulating the general curvature of the toenail of an average user (col. 2 lines 52-62).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Christoudias’ (as modified) first blade to be in the shape of a planar semi-ellipse, in order to simulate the general curvature of the toenail of an average user, as taught by Steinman (col. 2 lines 52-62).
Claim(s) 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over George in view of Christoudias as applied to claim 15 above, and further in view of Gaillard (US 5437679) (previously of record).
	Regarding claim 17, George (as modified) teaches the device of claim 15. 
	However, George (as modified) fails to teach a method of using the scraping device of claim 15, wherein said concave side of said second blade is placed against said ventral side of said toe or said finger and said cutting edge of said first blade, while at an acute angle to said toe or said finger, is scraped in a distal or proximal direction relative to said toe or said finger.
	Gaillard teaches (col. 4 line 55-col. 5 line 38; figs. 11-14), in the same field of endeavor, a nail splitter including a second blade placed against a ventral side of a toe (separator tongue 14 placed beneath nail on distal end of toe and therefore ventral side of toe, fig. 11) and a cutting edge of a first blade is scraped in a distal or proximal direction relative to said toe or said finger (cutter 12 slides beneath cuticle and therefore moves in at least proximal direction, col. 5 lines 1-23; figs. 11-12), for the purpose of providing a mechanism to remove an ingrown toenail when desired (col. 4 lines 55-60).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify George’s (as modified) method of using the device to include placing the second blade against a ventral side of a toe or finger and scraping the first blade at the angle offset in a proximal direction relative to the toe or finger, in order to provide a mechanism to remove an ingrown toenail when desired, as taught by Gaillard (col. 4 lines 55-60).
	George (as modified) further teaches wherein said concave side of said second blade is placed against said ventral side of said toe or said finger (combination further teaches blade 18 and restraining member 46 including concave side opening placed against ventral side of toe, fig. 4 of George, fig. 11 of Gaillard) and said cutting edge of said first blade (cutting edge of 16, para. [0036]; fig. 4 of George), while at an acute angle to said toe or said finger (combination further teaches blade 16 including twist contacting toe or finger, and one or ordinary skill would’ve understood blade 16 including twist to be at an acute angle relative to the toe or finger to contact the toe or finger for scraping, figs. 1a-1c of Christoudias), is scraped in a distal or proximal direction relative to said toe or said finger (scraped via sliding, col. 5 lines 1-23 of Gaillard).
	Regarding claim 18, George (as modified) teaches the method of claim 17. George (as modified) further teaches wherein said scraping thins a central and/or lateral section of a nail of said toe or said finger (nail split throughout its entire length, encompassing at least a central and/or lateral section of the nail being removed and therefore thinned, col. 5 lines 25-32; figs. 11-13 of Gaillard).
	Regarding claim 19, George (as modified) teaches the method of claim 17. George (as modified) further teaches wherein said scraping smooths a central and/or lateral section of a nail of said toe or said finger (removal of ingrown toenail via nail splitting throughout its entire length, allows nail to grow back straight, which one of ordinary skill would’ve understood to encompass smoothing of the nail of at least a central and/or lateral section since the entire nail is split, col. 5 lines 25-32; figs. 11-13 of Gaillard).
	Regarding claim 20, George (as modified) teaches the method of claim 19. George (as modified) further teaches wherein said scraping removes a growth attached to a side or central section of said toe or said finger (ingrown section removed via nail splitting throughout its entire length, which one of ordinary skill would’ve understood to encompass at least a central and/or lateral section of the nail, figs. 11-14 of Gaillard).
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) and objections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-10 would be allowable if rewritten to overcome the rejection(s) and objections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding base claim 1, the closest prior art of record, US 2008/0004650 A1 to George discloses a first and second handle, a first blade, a second blade (18 and 46) including a curvilinear spine and spaced-apart side flanges, and a joint (24). However, George does not disclose the joint oriented to rotate the sharp blade and the dull blade in the same XY plane. It would not be obvious to modify the device of George, since the first and second blades operate in parallel planes to create a point of contact for cutting (para. [0003]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2003/0065358 A1 to Frecker, disclosing a pivotable jaw outside of the direction of movement of the jaws.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771